Citation Nr: 0007133	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
left knee strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for osteoarthritis of 
the hips, claimed as secondary to the service-connected left 
knee disability.  

3.  Well groundedness of a claim for service connection for 
arthritis of the right knee, claimed as secondary to the 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served honorably on active duty from June 1953 to 
May 1955, and from the record it can be verified that he had 
a period of active duty for training with the New York Army 
National Guard from July 7, 1978, to July 22, 1978.  His 
decorations include the Korean Service Medal, the United 
Nations Service Medal, and the National Defense Service 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to an evaluation in excess 
of 10 percent disabling was denied for post-traumatic, 
chronic strain, left knee, and service connection was also 
denied for bilateral hip and right knee conditions.  

The Board notes that in April 1998, a Statement of the Case 
was issued with regard to the issues on appeal from the 
October 1997 rating decision.  Thereafter, additional 
pertinent evidence was received at the RO; however, a 
Supplemental Statement of the Case (discussing this 
additional evidence) was not issued thereon, as is required 
by 38 C.F.R. § 19.31 (1999).  However, it is found that as 
the decisions on the merits rendered herein are fully 
favorable, this procedural deficiency has not resulted in 
harm to the veteran; nor have his claims been prejudiced by 
the Board's consideration of this evidence in the first 
instance.  

The well grounded claim for service connection for arthritis 
of the right knee is the subject of a Remand which 
immediately follows the decision herein.  


FINDINGS OF FACTS

1.  Post-traumatic left knee strain is currently manifested 
by a moderate degree of instability as evidenced by pain on 
valgus stress, medial joint line tenderness, antalgic gait 
with left lateral trunk bending, and decreased stride length.  
The record indicates that the veteran has required use of a 
left knee orthosis for mediolateral stability and he 
currently ambulates with a rolling walker.  

2.  Diagnosis of traumatic left knee arthritis has been 
confirmed by x-ray, and range of motion in the left knee is 
shown to be limited at zero to 105 degrees.  The veteran has 
also complained of frequent pain on use of the left knee.  

3.  Bilateral hip osteoarthritis has been diagnosed and the 
veteran's treating VA physician has indicated that it is 
"definitely possible and most likely reasonable," that 
altered gait from the service-connected left knee disability 
has resulted in bilateral advancing hip osteoarthritis.  

4.  Right knee arthritis has been confirmed by X-ray, and in 
1997 a VA examiner has indicated that the persistence of 
altered weight bearing of the left lower extremity may 
subsequently cause undue stress and strain to the right knee, 
and thus, a relationship between right knee arthritis and the 
veteran's service-connected left knee disability is suggested 
by the evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent disabling 
have been met for post-traumatic left knee strain.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.71(a), 
Diagnostic Code 5257 (1999).  

2.  The criteria for a separate evaluation of 10 percent 
disabling are met for traumatic left knee arthritis.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5003, 5010 (1999).  

3.  Osteoarthritis of the hips is proximately due to or the 
result of a service-connected left knee disability.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

4.  The claim for service connection for right knee 
arthritis, claimed as secondary to a service-connected left 
knee disability, is well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), that is, the claims are 
plausible. 
In addition, claims for increased evaluations are generally 
considered to be well grounded where the veteran has asserted 
that a higher rating is justified due to an increase in the 
severity of a service-connected disability.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  

VA has a duty to assist the veteran to develop facts in 
support of well grounded claims, and in this case, the Board 
finds that VA's duty to assist the veteran has been satisfied 
as the record does not indicate the need to obtain any 
additional pertinent treatment records or documentation 
(except as to the right knee disorder).  38 U.S.C.A. 
§ 5107(a) (West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

I.  Increased evaluation for post-traumatic left knee strain

The veteran has complained of frequent left knee pain and 
swelling as well as instability for which he was issued a 
knee brace.  He also contends that a separate compensable 
rating is warranted for arthritis in the left knee.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  The Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (1999) and Peyton 
v. Derwinski, 1 Vet.App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that with 
regard to evaluations under Diagnostic Code 5257, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, supra, are not 
applicable as Diagnostic Code 5257 is not predicated on loss 
of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

In December 1979, service connection was granted for post-
traumatic, chronic strain, left knee, medial collateral 
ligament, with assignment of a zero percent (noncompensable) 
evaluation under Diagnostic Code 5257.  It was noted that a 
left knee injury was incurred in July 1978, when the veteran 
was participating in a four-mile march during a period of 
active duty for training.  

On VA examination in June 1991, findings included definite 
laxity and deficiency of the left knee medial collateral 
ligament with lateral instability, pain on valgus stress of 
the left knee, and tenderness along the medial joint line.  
Range of motion was from zero to 130 degrees, and x-rays 
revealed evidence of likely minimal degenerative changes in 
the medial compartment of the left knee.  A diagnosis of 
post-traumatic changes of the left knee with deficiency of 
the medial collateral ligament, stress symptoms increasing, 
and post-traumatic degenerative arthritis of the knee, is 
shown.  In September 1991, an increased evaluation of 10 
percent was granted for the left knee disability under 
Diagnostic Code 5257.  

Diagnostic Code 5257 provides disability evaluations based on 
objective evidence of recurrent or lateral instability which 
is slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  

The Board notes that a VA General Counsel Precedent Opinion 
(VAOPGCPREC 23-97, issued July 1, 1997) provides for multiple 
ratings under Diagnostic Code 5257 and Diagnostic Code 5003-
5010 (for degenerative and post-traumatic arthritis, 
respectively).  That opinion held that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  In 
VAOPGCPREC 9-98 (issued August 14, 1998), VA's General 
Counsel held that separate ratings may be assigned for 
arthritis based upon x-ray findings and limitation of motion 
that does not rise to a compensable level under Diagnostic 
Code 5260 or Diagnostic Code 5261.  In addition, a separate 
rating for arthritis could be awarded under 38 C.F.R. § 4.59, 
which provides that the intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  

Diagnostic Code 5010 provides that traumatic arthritis, 
established by x-ray, is to be evaluated on the basis of 
limitation of motion under diagnostic criteria for the 
specific joint or joints involved as set forth in Diagnostic 
Code 5003.  However, when limitation of motion is 
noncompensable, a 10 percent evaluation is to be assigned for 
each major joint affected by limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Diagnostic Code 5260 
provides a compensable evaluation where flexion of the leg is 
limited to 45 degrees or less, and Diagnostic Code 5261 
provides a compensable evaluation where extension of the leg 
is limited to 10 degrees or more. 38 C.F.R. § 4.71a (1999). 

Having reviewed the record, the Board has concluded that the 
objective evidence supports the assignment of both an 
increased evaluation of 20 percent disabling for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257 and the assignment of a separate 
disability evaluation for traumatic arthritis in the left 
knee under Diagnostic Code 5010-5003 of 10 percent.  

The record indicates that veteran was paid an annual clothing 
allowance for a metal knee brace with inserts in 1994 and 
1995.  A June 1996 x-ray report shows findings of 
degenerative changes in the left knee, with further collapse 
of the left medial compartment which was highly suggestive of 
progressive thinning of the cartilage.  In March 1997, a VA 
physician provided an assessment of severe 3 compartment 
osteoarthritis in the left knee.  

On VA examination in July 1997, it was noted that the left 
knee had been managed conservatively with the use of a knee 
orthosis for mediolateral stability.  The veteran reported 
that his left knee pain had worsened and, since June 1995, he 
had been using forearm crutches for mobility due to left knee 
pain.  Objective examination revealed that there was no thigh 
atrophy, strength was 4/5 in both lower extremities, and deep 
tendon reflexes were 1+ and symmetrical.  There was 
tenderness on palpation of the medial joint line space and 
pain was elicited on valgus stress.  Left knee range of 
motion was from zero to 105 degrees.  He ambulated with a 
rolling walker with an antalgic gait with left lateral trunk 
bending and decreased stride length.  An impression of 
osteoarthritis of the left knee was provided, and the 
examiner commented that with flare-ups he may have increased 
weakness and decreased range of motion, but this could not be 
quantified further without examining him at that time.  A 
December 1998 left knee x-ray revealed findings of 
degenerative changes of the medial joint space, with 
narrowed, sclerotic, and sclerotic squaring of the articular 
margins.  

In the Board's view, the available evidence demonstrates that 
the veteran's left knee disability is currently productive of 
a moderate left knee disability which would support the 
assignment of a 20 percent evaluation under Diagnostic Code 
5257.  While specific stability testing was not performed at 
the time of the 1997 VA examination, the record indicates 
that the veteran has used a left knee brace for mediolateral 
instability and he requires the use of forearm crutches and a 
rolling walker for ambulation.  Current findings include 
antalgic gait with lateral trunk bending, decreased stride 
length, and objective evidence of pain on valgus stress.  
Furthermore, the veteran has complained of frequent pain and 
giving-way in the left knee.  In the Board's view, therefore, 
the available objective evidence is indicative of a moderate 
degree of left knee disability, and therefore, the criteria 
for an evaluation of 20 percent disabling have been met under 
Diagnostic Code 5257.  

The evidence shows that in addition to instability, the 
veteran suffers from additional disability as a result of 
post-traumatic arthritis in the left knee under Diagnostic 
Code 5010.  Although limitation of motion is not shown to a 
compensable degree under Diagnostic Codes 5260 or 5261, range 
of motion is shown to be limited as flexion is shown only to 
105 degrees (as opposed to normal flexion of 140 degrees, see 
Plate II, 38 C.F.R. § 4.71(1999)).  The record also documents 
the veteran's subjective complaints of left knee pain.  As 
limitation of a major joint has been shown, additional 
disability has been identified and an evaluation of 10 
percent disabling is warranted for traumatic left knee 
arthritis under Diagnostic Code 5010-5003.  



II.  Service connection for osteoarthritis of the hips

Service connection for osteoarthritis of the hips is claimed 
as secondary to the service-connected left knee disorder.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Having reviewed the record, the Board has concluded that 
service connection is warranted for osteoarthritis of the 
hips, as secondary to a service-connected left knee 
disability.  Findings of degenerative changes in the left hip 
are shown in the record as early as 1993, and current x-ray 
reports show findings of degenerative arthritis in both the 
right hip and the left hip.  In March 1997, the veteran's VA 
physician indicated an assessment of severe 3 compartment 
left knee osteoarthritis which had caused alteration of gait.  
The VA physician also stated that it is definitely possible 
and most likely reasonable that the altered gait from his 
service-connected left knee had resulted in bilateral 
advancing hip osteoarthritis.  The physician concluded that 
it was quite reasonable that the bilateral hip problems 
should be a secondary service-connected disability.  

Likewise, on VA examination in July 1997, the examiner 
provided an impression of osteoarthritis of the left hip and 
it was noted that the left knee traumatic osteoarthritis and 
his obesity had contributed to the bi-mechanical derangement 
and stress to the left hip from altered weight bearing of the 
left lower extremity, the persistence of which might 
subsequently cause undue stress and strain to the right hip, 
although it would be impossible to determine what portion of 
the disability of the hips resulted from the aggravation of 
the left knee.  

In light of the VA medical opinions that the veteran's 
service connected left knee disability has contributed to the 
development of osteoarthritis in the hips, the Board finds 
that the available evidence is sufficient to show that the 
present osteoarthritis in the hips is proximately due to or 
the result of the service-connected left knee disability.  In 
making this determination the Board has utilized 38 C.F.R. 
§ 3.102 to resolve reasonable doubt regarding the etiology of 
the bilateral hip osteoarthritis in the veteran's favor.  
Accordingly, service connection is granted for osteoarthritis 
of the hips.   

III.  Well groundedness of claim for service connection for a 
right knee disability

The veteran contends that service connection is warranted for 
arthritis in the right knee, as secondary to his service-
connected left knee disability.  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  VA has a duty to assist the veteran to develop 
facts in support of a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1996) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).   

"[A] secondary-service connection claim is well grounded 
only if there is medical evidence to connect the asserted 
secondary condition to the service-connected disability."  
Velez v. West, 11 Vet. App. 148, 158 (1998). 

Having reviewed the record, the Board has concluded that the 
veteran has presented a well-grounded claim for service 
connection for arthritis of the right knee.  The record shows 
that service connection was granted for post-traumatic strain 
of the left knee in 1979.  Current medical evidence indicates 
the manifestation of arthritis in the right knee, and 
degenerative changes in that knee have been identified by x-
ray.  In addition, on VA examination in 1997, the examiner 
suggested that persistence of altered weight bearing of the 
left lower extremity, in conjunction with left knee traumatic 
left knee osteoarthritis and obesity, might subsequently 
cause undue stress and strain to the right knee.  In the 
Board's view, the veteran's claim has been rendered 
plausible, or capable of substantiation, by way of evidence 
showing the current manifestation of a right knee disability 
and a medical opinion suggesting a relationship between that 
disability and the service-connected disability of post-
traumatic left knee strain.  For these reasons, the Board 
finds that the claim for service connection for arthritis in 
the right knee, claimed as secondary to a service-connected 
left knee disability, is well grounded.  


ORDER

An evaluation of 20 percent disabling is granted for post-
traumatic left knee strain under Diagnostic Code 5257, 
subject to applicable laws and regulations governing the 
award of monetary benefits. 

A separate evaluation of 10 percent disabling is granted for 
traumatic left knee arthritis under Diagnostic Code 5010-
5003, subject to applicable laws and regulations governing 
the award of monetary benefits.  

Service connection is granted for osteoarthritis of the hips.  

The claim for service connection for arthritis of the right 
knee is well grounded.  


REMAND

The veteran contends that his currently manifested right knee 
arthritis is etiologically related to his service-connected 
left knee disability.  Having found this claim to be well 
grounded, VA has a duty to assist the veteran in the 
development of pertinent facts.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  This includes the duty to obtain medical 
opinions which may provide information which is helpful to a 
determination as to whether service connection is warranted.  

The record indicates that on VA examination in 1997, the 
examiner suggested that undue stress on the right knee could 
be caused by altered weight bearing of the left lower 
extremity.  However, an opinion was not provided as to the 
relationship between the current diagnosis of degenerative 
arthritis in the right knee and the service-connected 
disability of post-traumatic left knee strain.  On remand, 
the veteran will be afforded a new VA orthopedic examination 
which focuses on the right knee and an opinion will be sought 
as to the etiology of the currently manifested right knee 
arthritis.  In addition, the veteran has suggested that his 
VA physician(s) have indicated that the current right knee 
disability is related to his service-connected left knee 
disability.  On remand, the veteran will be provided with the 
opportunity to obtain such an opinion and to submit it as 
evidence in support of his claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran and his representative 
should be notified of and provided with 
an appropriate amount of time within 
which to obtain and submit additional 
evidence, to include medical opinions 
from either VA or private physicians in 
support the contention that the currently 
manifested arthritis in the veteran's 
right knee was caused by or is related 
to, or aggravated by, his service-
connected left knee disability.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
orthopedic examination by a VA physician, 
for the purpose of obtaining an opinion 
as to the etiology of the arthritis which 
is currently manifested in the veteran's 
right knee.  On right knee examination, 
all objective findings should be noted in 
detail and all special tests and studies, 
including x-rays, should be conducted as 
indicated.  Upon completion of the 
examination and review of the veteran's 
medical history, the examiner should 
provide an opinion as to the likely cause 
of the arthritis which is currently shown 
in the veteran's right knee, to include 
an opinion as to whether this right knee 
arthritis is related to the service-
connected post-traumatic left knee strain 
or to some other cause, and as to whether 
it is more likely than not that the right 
knee arthritis is proximately due to or 
the result of, or aggravated by, the 
service-connected left knee disability.  
The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, the claims folder and a copy of 
this Remand should be provided to the 
examiner.  Complete rationales should be 
provided for any opinions given and 
conclusions reached, and if the specified 
opinions cannot be provided, the reasons 
therefor should be clearly indicated. 

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the VA examination report does 
not include all of the requested findings 
and opinions, it should be returned for 
corrective action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The veteran is hereby notified of the potential consequences 
of his failure to report for the scheduled examination.  This 
is to put the veteran on notice, and in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1999) failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 

